Title: To Benjamin Franklin from Jonathan Shipley, 5 March 1783
From: Shipley, Jonathan
To: Franklin, Benjamin


Dear SirBolton Street March 5th 83
Having been just informd by your valuable Countryman Mr. Laurens that He had an opportunity of conveying a Letter to You I could not refuse myself the pleasure of telling You that the unalterable friendship & affection all my Family feel for You has of late been very much quickend by the Hopes of seeing You again & very shortly. Indeed We look upon You as our great & general Benefactor without whose wisdom & abilities We might have waited much longer for the necessary blessing of Peace. For notwithstanding the opposition in the House of Commons, I hold it certain that there is not a Man in the Kingdom who is not glad to see an end of the War. The sole object of the Opposition was to ruin the Minister & such was his Unpopularity that they succeeded. They carried a Majority against him for the best thing he ever did. I heartily wish all the World was of your opinion & mine as to the total inutility of War. But there seems to be a Sluggishness in human Nature which wants the pungency of arbitrary government or the sword & Fire of an Enemy to keep it awake. If such admonitions are really necessary, We have cause to be thankful for We have had our share of them: Many of us object to the Terms of Peace, which they think might have been more advantageous; but they are generally the Men who voted for the War. But bad as things are if We submit to our Situation & cultivate what is left to us we may perhaps gain more in private happiness than We have lost in Glory & Empire. How happy should I be to talk over these interesting Subjects with You. I have impartiality enough to acknowledge & submit to the Humiliation of this Country & rejoice with You in the Liberty & good Government & the growing Wealth & Happiness of America. Thus Happiness will last if You can but convince them that they will certainly destroy it by quarrelling amongst themselves. I would write more if I had time. We are full of fears & expectations but have no news. Mrs Shipley & her Daughters desire to be most cordially rememberd to You.
Your ever faithful & affectionate
J St Asaph
Dr Franklin
